DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement
Examiner acknowledges receipt of applicant’s Amendment to the Claims, Specification, and Abstract (filed 7/18/2019).

Drawings
The drawings are objected to because in Fig. 1, “Stand der Technik” should be changed to --Prior Art--.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the 

Claim Objections
Claims 13-24 are objected to because of the following informalities:  
-	in claim 13 line 8, “22d, 22d” should be changed to --22c, 22d--;
- 	in claim 13 line 13, “the area” should be changed to --an area--;
-	in claim 14 lines 2-3, “the joint fabric layer” should be changed to --the fabric layers--;
- 	in claim 15 line 3, “the fabric layer” should be changed to --the fabric layers--;
-	in claim 17 line 5, “the direction” should be changed to --a direction--;
- 	in claim 20 line 2, “the surface area” should be changed to --a surface area--. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding claims 15, 19, and 22, the phrase "especially" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 17 recites the limitation "the warp and/or weft threads" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
In claim 17 lines 1-6, the limitation “wherein the spacers … the opposite fabric layer” is unclear. Therefore, claim 17 is rendered indefinite.
Claim 18 recites the limitation "the warp and/or weft threads" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 18 line 4, the use of “itself” is improper.
In claim 18 lines 1-5, the limitation “wherein the spacers … so that the assigned fabric layer (12, 14) becomes incomplete” is unclear. Therefore, claim 18 is rendered indefinite.
In claim 20 lines 1-3, the limitation “wherein the threads … the opposite fabric layer” is unclear. Therefore, claim 20 is rendered indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoshida et al. (U.S. Patent Application Publication 2016/0368448 A1), cited by applicant.
Regarding claim 13, Yoshida et al. (at least Figs. 1-21) discloses an airbag 10 for a vehicle occupant restraint system, comprising: 
at least two opposite fabric layers delimiting at least one chamber adapted to be filled with gas, and 
at least two spacers 11, 11a, 11b, 11c which are connected to the fabric layers and, in the inflated state of the airbag 10, restrict the distance of the fabric layers from each other, wherein the spacers 11, 11a, 11b, 11c are formed by threads which in a connecting area are connected to a fabric layer, extend in the direction of the opposite fabric layer and in a further connecting area are connected to the original or the opposite fabric layer,  
wherein a first connecting area and a second connecting area are arranged at the same fabric layer in the area of a joint constriction (at least Fig. 2) located between two bulges in the inflated state of the airbag 10, and 

Regarding claims 14-24, Yoshida et al. (at least Figs. 1-21) discloses the airbag 10, 
(claim 14) wherein the first 11 and second spacers 11 intersect directly after leaving the joint fabric layer (at least Fig. 2);
(claim 15) wherein the first and second connecting areas are arranged in direct spatial vicinity to each other at the fabric layer, and especially have a maximum distance of 60 mm (at least Figs. 2, 5);
(claim 16) wherein the first and second connecting areas delimit the constriction located between the bulges in the inflated state of the airbag 10 (at least Figs. 2, 5);
(claim 17) wherein the spacers 11, 11a, 11b, 11c are formed by several of the warp and/or weft threads forming the fabric layers which, relating to the inflated state, leave the surface area formed by their assigned fabric layer in a connecting area, extend in the direction of the opposite fabric layer and there are connected to warp and/or weft threads of the opposite fabric layer (at least Figs. 2, 3, 5);
(claim 18) wherein the spacers 11, 11a, 11b, 11c are formed without any parts to be fastened to the fabric layers but by several of the warp and/or weft threads producing the fabric layer itself which, related to the inflated state, leave the fabric bond so that the assigned fabric layer becomes incomplete;
(claim 19) wherein at least one fabric layer is coated at least in the area of the spacers, especially by a film applied to the outside;
(claim 20) wherein the threads acting as spacers 11, 11a, 11b, 11c leave the surface area formed by their assigned fabric layer and, after forming the respective spacer 11, 11a, 11b, 11c, merge into the opposite fabric layer (at least Figs. 2, 5);
(claim 21) wherein two spacers at a time in the inflated state of the airbag 10 and viewed in cross- section take an X shape, as threads extend from both opposite fabric layers in the direction of the respective other fabric layer (at least Figs. 2, 5);
(claim 22) wherein threads extend from both opposite fabric layers in the direction of the respective other fabric layer and are interconnected, especially by interweaving, at least in portions in the area of the respective spacer for jointly forming a spacer between the fabric layers (at least Figs. 2, 5);
(claim 23) wherein the threads forming a spacer take an X shape in the inflated state of the airbag 10 and when viewed in cross-section, as the threads forming the spacer extend toward each other and past each other from opposite fabric layers and finally merge into the opposite fabric layer (at least Figs. 2, 5);
(claim 24) wherein the airbag 10 is a large-area side airbag having one or more chambers, wherein the fabric layers are integrally interwoven for forming the chambers and/or the outer periphery, and wherein spacers 11, 11a, 11b, 11c are provided in at least one chamber (at least Figs. 2, 5, 14, 15, 17-19).
Claims 13-18 and 20-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pausch et al. (U.S. Patent 6,494,486 B2).
Regarding claim 13, Pausch et al. (at least Figs. 7a-7c) discloses an airbag 42 for a vehicle occupant restraint system, comprising: 

at least two spacers 40, 41 which are connected to the fabric layers and, in the inflated state of the airbag 42, restrict the distance of the fabric layers from each other, wherein the spacers 40, 41 are formed by threads which in a connecting area 43, 44, 45, 46 are connected to a fabric layer, extend in the direction of the opposite fabric layer and in a further connecting area 43, 44, 45, 46 are connected to the original or the opposite fabric layer, 
wherein a first connecting area 43, 45 and a second connecting area 44, 46 are arranged at the same fabric layer in the area of a joint constriction 47, 48 located between two bulges in the inflated state of the airbag 42, and 
wherein a first spacer connected to the first connecting area and a second spacer connected to the second connecting area in a side view intersect in the area of the constriction in the interior of the chamber (at least Fig. 7b).
Regarding claims 14-18 and 20-24, Pausch et al. (at least Figs. 7a-7c) discloses the airbag 42, 
(claim 14) wherein the first and second spacers 40, 41 intersect directly after leaving the joint fabric layer;
(claim 15) wherein the first and second connecting areas 43, 45, 44, 46 are arranged in direct spatial vicinity to each other at the fabric layer, and especially have a maximum distance of 60 mm;
(claim 16) wherein the first and second connecting areas 43, 45, 44, 46 delimit the constriction 47, 48 located between the bulges in the inflated state of the airbag 42;
(claim 17) wherein the spacers 40, 41 are formed by several of the warp and/or weft threads forming the fabric layers which, relating to the inflated state, leave the surface area formed by their assigned fabric layer in a connecting area 43, 45, 44, 46, extend in the direction of the opposite fabric layer and there are connected to warp and/or weft threads of the opposite fabric layer;
(claim 18) wherein the spacers 40, 41 are formed without any parts to be fastened to the fabric layers but by several of the warp and/or weft threads producing the fabric layer itself which, related to the inflated state, leave the fabric bond so that the assigned fabric layer becomes incomplete;
(claim 20) wherein the threads acting as spacers 40, 41 leave the surface area formed by their assigned fabric layer and, after forming the respective spacer 40, 41, merge into the opposite fabric layer;
(claim 21) wherein two spacers at a time 40, 41 in the inflated state of the airbag 42 and viewed in cross- section take an X shape, as threads extend from both opposite fabric layers in the direction of the respective other fabric layer;
(claim 22) wherein threads extend from both opposite fabric layers in the direction of the respective other fabric layer and are interconnected, especially by interweaving, at least in portions in the area of the respective spacer for jointly forming a spacer between the fabric layers;
(claim 23) wherein the threads forming a spacer take an X shape in the inflated state of the airbag 42 and when viewed in cross-section, as the threads forming the spacer extend toward each other and past each other from opposite fabric layers and finally merge into the opposite fabric layer;
(claim 24) wherein the airbag 42 is a large-area side airbag having one or more chambers, wherein the fabric layers are integrally interwoven for forming the chambers and/or the outer periphery, and wherein spacers 40, 41 are provided in at least one chamber.
Claims 13-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Keshavaraj (WO 01/36184 A1), cited by applicant.
Regarding claim 13, Keshavaraj (at least Figs. 1-11) discloses an airbag 10 for a vehicle occupant restraint system, comprising: 
at least two opposite fabric layers 11, 21 delimiting at least one chamber adapted to be filled with gas, and 
at least two spacers 20, 22, 17 which are connected to the fabric layers and, in the inflated state of the airbag 10, restrict the distance of the fabric layers from each other, wherein the spacers 20, 22, 17 are formed by threads which in a connecting area are connected to a fabric layer, extend in the direction of the opposite fabric layer and in a further connecting area are connected to the original or the opposite fabric layer,  
wherein a first connecting area and a second connecting area are arranged at the same fabric layer in the area of a joint constriction (at least Figs. 2, 3, 5-11) located between two bulges in the inflated state of the airbag 10, and 
wherein a first spacer connected to the first connecting area and a second spacer connected to the second connecting area in a side view intersect in the area of the constriction in the interior of the chamber (at least Fig. 5-7).
Regarding claims 14-24
(claim 14) wherein the first and second spacers 120, 122, 220, 222, 320, 322 intersect directly after leaving the joint fabric layer (at least Figs. 5-7);
(claim 15) wherein the first and second connecting areas 20, 22, 120, 122, 220, 222, 320, 322, 420, 422, 520, 522, 620, 622 are arranged in direct spatial vicinity to each other at the fabric layer, and especially have a maximum distance of 60 mm (at least Figs. 1-10);
(claim 16) wherein the first and second connecting areas delimit the constriction located between the bulges in the inflated state of the airbag 10;
(claim 17) wherein the spacers 20, 22, 120, 122, 220, 222, 320, 322, 420, 422, 520, 522, 620, 622 are formed by several of the warp and/or weft threads forming the fabric layers which, relating to the inflated state, leave the surface area formed by their assigned fabric layer in a connecting area, extend in the direction of the opposite fabric layer and there are connected to warp and/or weft threads of the opposite fabric layer;
(claim 18) wherein the spacers 20, 22, 120, 122, 220, 222, 320, 322, 420, 422, 520, 522, 620, 622 are formed without any parts to be fastened to the fabric layers but by several of the warp and/or weft threads producing the fabric layer itself which, related to the inflated state, leave the fabric bond so that the assigned fabric layer becomes incomplete;
(claim 19) wherein at least one fabric layer is coated at least in the area of the spacers 20, 22, 120, 122, 220, 222, 320, 322, 420, 422, 520, 522, 620, 622, especially by a film applied to the outside;
(claim 20) wherein the threads acting as spacers 20, 22, 120, 122, 220, 222, 320, 322, 420, 422, 520, 522, 620, 622 leave the surface area formed by their assigned 
(claim 21) wherein two spacers at a time 120, 122, 220, 222 in the inflated state of the airbag 10 and viewed in cross- section take an X shape, as threads extend from both opposite fabric layers in the direction of the respective other fabric layer;
(claim 22) wherein threads extend from both opposite fabric layers in the direction of the respective other fabric layer and are interconnected, especially by interweaving, at least in portions in the area of the respective spacer for jointly forming a spacer between the fabric layers;
(claim 23) wherein the threads forming a spacer take an X shape in the inflated state of the airbag 10 and when viewed in cross-section, as the threads forming the spacer extend toward each other and past each other from opposite fabric layers and finally merge into the opposite fabric layer (at least Figs. 5-7);
(claim 24) wherein the airbag 10 is a large-area side airbag having one or more chambers, wherein the fabric layers are integrally interwoven for forming the chambers and/or the outer periphery, and wherein spacers 20, 22, 120, 122, 220, 222, 320, 322, 420, 422, 520, 522, 620, 622, 720 are provided in at least one chamber.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSELYNN Y SLITERIS whose telephone number is (571)272-6675.  The examiner can normally be reached on Monday and Thursday 8:30am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 







JOSELYNN Y. SLITERIS
Examiner
Art Unit 3616



/JOSELYNN Y SLITERIS/Examiner, Art Unit 3616


                                                                                                                                                                                              /PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616